office_of_chief_counsel internal_revenue_service memorandum number release date cc ita saiskow masp-120491-08 third party communication none date of communication not applicable uilc date february to carol polley national disaster assistance coordinator communications liaison disclosure small_business self employed division lanham md susan s canavello associate area_counsel sbse managing counsel office_of_chief_counsel new orleans la from michael j montemurro branch chief office of associate chief_counsel income_tax accounting subject fema's alternative housing pilot program legend agency federal emergency management agency fema program alternative housing pilot program problem individuals in the gulf coast region who due to the hurricanes of the season katrina and rita in particular have ongoing housing needs solutions sustainable and permanent affordable housing mission providing temporary housing options masp-120491-08 grantee state act the robert t stafford disaster relief and emergency assistance act act section of the emergency supplemental appropriations act for defense the global war on terror and hurricane recovery pub_l_no 120_stat_460 act the fair housing act title viii of the civil rights act of disaster hurricanes of the season katrina and rita in particular b traditional travel trailers and mobile homes c historically underserved groups such as persons with disabilities the elderly and renters h texas n louisiana j mississippi k alabama you have requested our views regarding the tax consequences to individuals of assistance provided under agency’s program the program is designed to provide solutions for problem the information provided below is based solely on the facts that agency has provided to us facts the program authorized a one-time waiver of act which legally binds the agency to mission the purposes of the program are to find better ways to provide housing to victims hardest hit by the disaster than b and to address the needs of c by funding solutions see act to participate in the program each grantee had to agree to limit participation to problem because the need for housing from the disaster greatly exceeds the number of units the program will provide it is anticipated that the program will provide housing units only for problem the agency designed and administered the program as competitive grants to grantees affected by the disaster and ultimately awarded five projects-two in n and one each in h j and k the program is designed to assist two classes of individuals- those whose principal residences were destroyed and are being compensated for their loss masp-120491-08 by being provided with a principal_residence cla sec_1 individuals and those who never owned a principal_residence and are being provided with the opportunity to acquire a principal_residence cla sec_2 individuals although each grantee has different eligibility criteria eg establishing income levels or requiring background checks which are among the more common criteria each grantee is required to give first priority to problem and to ensure full compliance with act in h the administering agency plans to transfer ownership of a principal_residence to eligible individuals at no cost in most cases the principal_residence will be placed on land that is currently owned by the individual who will occupy the principal_residence most eligible individuals will be those whose principal residences were rendered uninhabitable by the disaster or whose insurance was insufficient to make needed repairs for damage caused by the disaster it is also anticipated that most eligible individuals will be low-income in n j and k the administering agencies plan to assist mostly low- and moderate- income individuals in purchasing a principal_residence for the first time by selling the principal_residence at a discounted price to the prospective occupants eligible individuals will not be required to repay the difference between the full price and the discounted price unless they terminate their occupancy early cla sec_1 individuals issue what are the federal_income_tax consequences to cla sec_1 individuals who are being provided with a principal_residence under the program law analysis and conclusions sec_165 of the internal_revenue_code provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 limits any personal_casualty_loss to that arising from a sudden unexpected_or_unusual_event including hurricanes and other natural disasters sec_1_165-7 of the income_tax regulations provides that the amount of a personal_casualty_loss is the lesser_of the difference in the fair_market_value of the property before the casualty and its fair_market_value after or the adjusted_basis of the property immediately before the casualty masp-120491-08 in determining the amount of loss actually sustained proper adjustment shall be made for any salvage_value and for any insurance or other compensation received sec_1_165-1 with respect to other compensation received disaster victims who receive government grants or whose government loans are cancelled must reduce their casualty losses by the amount of the grant or loan cancellation to the extent that the purpose of the government grants or loan cancellation is to compensate them for losses to their damaged or destroyed property see revrul_76_144 1976_1_cb_17 grants and revrul_71_160 1971_1_cb_75 loan cancellation by analogy to the extent that cla sec_1 individuals receive a principal_residence under the program to compensate them for losses they sustained as a result of disaster the value of the principal_residence provided will be treated as other compensation received and reduce any personal_casualty_loss the general_rule is that if a cla sec_1 individual properly claims a casualty_loss deduction on an original return and in a later year receives reimbursement for the loss the individual does not amend the original return but reports the amount of the reimbursement in gross_income in the tax_year it is received to the extent that the casualty_loss deduction reduced the individual taxpayer’s income_tax in the tax_year in which he or she reported the casualty_loss deduction sec_1_165-1 section a of the housing and economic recovery act of pub_l_no 122_stat_2654 hera however provides an exception to this general_rule section a of hera provides that notwithstanding any provision of the code if a taxpayer claims a deduction for any_tax year with respect to a casualty_loss to a principal_residence within the meaning of sec_121 of the code resulting from problem and in a subsequent year receives a hurricane relief grant including amounts under act as reimbursement for the loss the taxpayer may elect to file an amended income_tax return for the tax_year in which the deduction was allowed and for any_tax year to which the deduction was carried and reduce but not below zero the amount of the deduction by the amount of the reimbursement cla sec_1 individuals who are being provided with a principal_residence under the program are receiving compensation_for their casualty_loss as a result the value of a principal_residence they receive either offsets any casualty_loss in the year of casualty sec_1_165-1 or has to be recognized in a later year as tax_benefit income if the casualty_loss was taken in a year prior to the year the principal_residence was received and such casualty_loss deduction reduced the cla sec_1 individual’s income_tax in that year sec_1_165-1 however as noted above section a of hera permits taxpayers to elect to file an amended_return to reduce certain previously taken casualty losses when the taxpayers receive certain hurricane relief grants including competitive grants provided under act see notice_2008_95 2008_44_irb_1076 for instructions on how and where to file amended returns to take advantage of section a of hera masp-120491-08 if a cla sec_1 individual properly claimed a casualty_loss in a prior year for damage or destruction of a principal_residence and receives a principal_residence in a later taxable_year with a value exceeding the amount of the casualty_loss deduction the individual reduces basis in the damaged or destroyed principal_residence by the amount of such excess in addition the cla sec_1 individual includes such excess in income as gain unless the gain can be excluded from income under sec_121 or its recognition can be deferred under sec_1033 for example amounts that an individual receives for the destruction within the meaning of sec_1_121-4 of a principal_residence are treated as received for the sale of the residence thus such a cla sec_1 individual may exclude up to dollar_figure of the gain received for the destruction of the residence as noted above however cla sec_1 individuals must include in income under the tax_benefit_rule that portion of the value of the principal_residence reflecting a prior year’s casualty_loss deduction to the extent such deduction reduced the individual’s income_tax in that year or may elect to file an amended_return under section a of hera and reduce the amount of its previous deduction by the amount of the reimbursement cla sec_1 individuals may not exclude such portion from income under sec_121 nor defer including it in income under sec_1033 cla sec_2 individuals issue must cla sec_2 individuals include in income the value of a principal_residence they receive under the program law analysis and conclusions sec_61 and the income_tax regulations thereunder provide that except as otherwise provided by law gross_income means all income from whatever source derived the service has held however that payments made under legislatively provided social benefit programs for the promotion of general welfare are not includible in a recipient’s gross_income for example revrul_74_205 1974_1_cb_20 states that payments to needy families whose homes have been taken by government action are excludable from income under the general welfare exclusion where the payments are designed to assist needy families in acquiring a decent safe and sanitary home of modest standards revrul_76_144 concludes that grants made under the disaster relief act of to help individuals or families affected by a disaster meet extraordinary disaster-related necessary expenses or serious needs in the categories of medical dental housing personal_property transportation or funeral_expenses and not in the categories of nonessential decorative or luxury items are excluded from gross_income under the general welfare exclusion likewise revrul_98_19 1998_1_cb_840 holds that relocation payments made by a local jurisdiction to an individual moving from masp-120491-08 a flood-damaged residence to another residence are not includible in the individual’s gross_income the principal residences provided to cla sec_2 individuals under the agency’s program are in the nature of general welfare and are not includible in their gross_income we hope that this information has been helpful if you have any further questions please contact sheldon iskow at
